El Juez Pbesidewte Se. del Tobo,
emitió la opinión del tribunal.
Saturnino Medina fué denunciado por baber acometido y agredido a Norberta Arroyo. En el acto del juicio ocu: rrió lo que sigue:
“Mercedes Pérez. — Al comparecer esta testigo, que es la esposa del acusado, el abogado defensor se opuso a que declarara a pregun-tas del Fiscal, porque entendía que no debía declarar en este caso,-debido a que no tenía el consentimiento expreso del marido, ni de su abogado defensor, el cual consentimiento no se le concedía.
“El Fiscal y la defensa argumentaron, y la Corte resolvió per-mitir la declaración contra 'la cual resolución anotó una excepción el acusado.”
Declaró la testigo y lo liizo realmente en contra del acu-sado, su esposo. Al terminar, el acusado, por medio de su abogado, dijo:
“Sr. Juez, nosotros queremos dar una última oportunidad a la corte, y pedimos que V. H. se sirva eliminar la declaración de esta testigo y no .tomarla en cuenta como prueba, porque está en franca oposición con la Ley de Evidencia, cuyos preceptos no per-miten que un cónyuge declare contra el otro sin su consentimiento.”
La corte declaró sin lugar la petición y el acusado anotó sú excepción.
Terminado el juicio, el acusado fué condenado como autor'.de un delito de acometimiento y agresión simple a pagar veinte y cinco dólares de multa. No conforme, apeló para ante este tribunal.
Insiste el apelante en que la corte erró al permitir la de-claración de la esposa. Tiene razón a nuestro juicio. La ley y la jurisprudencia son claras, terminantes, persuasivas.
“En el derecho común y también bajo algunos estatutos,” dice Cyc, resumiendo la jurisprudencia, “el marido y la mujer no son competentes para declarar como testigos en favor o en contra el uno del otro, en procedimientos ya civiles o criminales; pero esta regla ha sido modificada en forma considerable por ciertos estatutos que *153establecen la competencia del marido y la mujer para declarar- en favor o en contra el uno del otro en algunos ya que no en todos los casos, y en un reducido número de Estados las relaciones entre ma-rido y mujer no afectan a la competencia de un testigo, excepto en lo que respecta a comunicaciones confidenciales. La regla del de-recho común, sin embargo, prevalece aún excepto en cuanto ha sido modificada o derogada expresamente por un estatuto, y como la in-capacidad se funda no sólo en el interés que exista en el resultado del pleito sino también en la política pública, los estatutos que des-truyen meramente la incapacidad por razón de interés no destruyen, sin embargo, la incapacidad que surge de las relaciones entre marido y mujer. Ni tampoco un estatuto que permite a una persona acu-sada de delito declarar en su favor, da competencia para declarar como testigo al marido o a la mujer de tal persona. Por el contra-rio, un estatuto que establece la competencia del marido y la mujer no habilita como testigo a quien es incompetente por razones dis-tintas a las relaciones maritales. Esta cuestión está en la actualidad regulada por estatutos, que varían grandemente en las distintas ju-risdicciones, y a tales estatutos hay que acudir para determinar cuál es la regla de derecho que rige actualmente en cualquier estado y si determinado principio es aplicable o no en el mismo.’-’ 40 Cyc. 2210-13.
La ley en Puerto Rico está contenida en el artículo 40 de la Ley de Evidencia que, copiado en lo pertinente, es como sigue:
“No se podrá examinar una persona como testigo en los casos si-guientes :
1. Un marido no podrá ser examinado a favor ni en contra de su mujer, sin el consentimiento de ésta; ni una mujer a favor ni .en contra de su marido, sin el consentimiento de éste; * * * pero esta disposición no será aplicable a una acción o procedimiento civil por uno de los cónyuges contra el otro, ni a una acción o procedi-miento criminal por un delito grave cometido por uno de ellos contra el otro.”
No es, pues, aquí la prohibición absoluta. Si se presta el consentimiento, desaparece la prohibición legal. Pero si no sólo no se presta, sino que se niega expresamente, no com-*154prendemos cómo la corte admitió el testimonio ofrecido por el fiscal.
“Es esencial para la felicidad de la vida social,” expresa G-reenleaf, “que la confianza qne siempre ha existido entre marido y mujer sea protegida y fomentada como algo sagrado, en el más amplio sentido; y destrozar o corromper los grandes principios que protegen la santidad de esa relación, sería destruir el mayor bienestar de la existencia humana.” 1 Greenleaf on Evidence, 324.
El otro error señalado por el acusado-apelante para pe-dir no sólo la revocación de la sentencia, si que también su absolución, no existe, a nuestro juicio.
Sostiene el apelante que la declaración de la supuesta agredida no merece entero crédito, porque la propia corte se vió obligada a llamar la testigo al orden por la forma en que se manifestaba y porque su declaración está contradi-cha por la de los otros testigos del propio fiscal.
Consta de los autos que la corte llamó la atención a la tes-tigo por su manera de declarar en alta voz. Esto nada des-truye el crédito que pueda merecer su testimonio. El con-flicto que pudiera notarse entre las declaraciones de los tes-tigos Arzón y Meléndez y la declaración de la supuesta per-judicada, correspondería dirimirlo a la corte sentenciadora. Por el solo hecho de que exista tal conflicto no puede soste-nerse aquí que la declaración de la dicha supuesta perjudi-cada Norberta Arroyo, no merezca entero crédito y por tanto que no pueda servir de base por sí sola para un fallo con-denatorio.
Por virtud de todo lo expuesto debe revocarse la senten-cia recurrida y ordenarse la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.